


110 HR 2050 IH: To amend title XIX of the Social Security Act to permit

U.S. House of Representatives
2007-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2050
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2007
			Mr. Allen (for
			 himself and Mrs. Cubin) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to permit
		  States to obtain reimbursement under the Medicaid Program for care or services
		  required under the Emergency Medical Treatment and Active Labor Act that are
		  provided in a nonpublicly owned or operated institution for mental
		  diseases.
	
	
		1.Short titleThis Act may be cited as the Medicaid
			 Emergency Psychiatric Care Act of 2007.
		2.Medicaid
			 reimbursement for care or services required under EMTALA that are provided in a
			 nonpublicly owned or operated institution for mental diseases
			(a)In
			 generalSection 1905 of the Social Security Act (42 U.S.C. 1396d)
			 is amended—
				(1)in subsection (a),
			 in the subdivision (B) following paragraph (28), by inserting subject to
			 subsection (y), after (B); and
				(2)by adding at the
			 end the following:
					
						(y)(1)In the case of an
				institution for mental diseases that is not publicly owned or operated and that
				is subject to the requirements of section 1867, the limitation of subdivision
				(B) following paragraph (28) in subsection (a) (relating to limitations on
				payments for care or services for individuals under 65 years of age who are
				patients in an institution for mental diseases) shall not apply to the
				provision of care or services required to stabilize an emergency medical
				condition, the treatment for which is within the range of services that such
				institution typically provides, of an individual who has attained age 21 but
				who has not attained age 65 and who came or was transferred to the institution,
				if—
								(A)the institution determines that the
				individual has such an emergency medical condition; and
								(B)the institution provides such care or
				services.
								(2)In this subsection—
								(A)the term stabilize has
				the meaning given that term in section 1867(e)(3)(A); and
								(B)the term emergency medical
				condition has the meaning given that term in section
				1867(e)(1).
								.
				(b)Effective
			 dateThe amendments made by subsection (a) apply to care and
			 services furnished on or after the date of the enactment of this Act.
			
